


109 HRES 929 IH: To congratulate Fort Collins, Colorado, on

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 929
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mrs. Musgrave
			 submitted the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		To congratulate Fort Collins, Colorado, on
		  being named the best place to live in the United States for
		  2006.
	
	
		Whereas Money magazine named Fort Collins the “Best Place
			 to Live” in the United States for 2006;
		Whereas the city of Fort Collins, Colorado, is an example
			 of the best aspects of life in the United States;
		Whereas the citizens of Fort Collins enjoy superior
			 educational opportunities, including access to quality higher education in
			 Colorado State University and Aims Community College and a strong public
			 education system, including the number one ranked high school in the state,
			 Ridgeview Classical School, a public charter school;
		Whereas the Fort Collins strong job market is centered on
			 the high technology businesses that help to drive a strong national
			 economy;
		Whereas the citizens of Fort Collins enjoy easy access to
			 the beautiful natural resources of the mountain west, including Horsetooth
			 Reservoir, the Cache la Poudre river valley, and the nearby Rocky Mountain
			 National Park; and
		Whereas the citizens of Fort Collins enjoy the safety and
			 security of a very low crime rate: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Fort Collins, Colorado, on being named the best place to live in
			 the United States for 2006.
		
